Citation Nr: 0737184	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  02-12 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for narcolepsy.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for ocular hypertension 
(claimed as glaucoma).

5.  Entitlement to service connection for a left below-the-
knee amputation, claimed as secondary to diabetes mellitus.

6.  Entitlement to service connection for leg ulcers, claimed 
as secondary to diabetes mellitus.

7.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from May 1963 to May 1967.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  This case was previously before the Board 
in July 2004 and was remanded for the purpose of affording 
the veteran a Board hearing, which was held in September 
2007.

In September 2006 the veteran (through his representative) 
submitted a claim for entitlement to service connection for a 
low back disability.  This matter is referred to the RO for 
appropriate action.

The issues of entitlement to service connection for diabetes 
mellitus and narcolepsy, as well as entitlement to service 
connection for a left below-the-knee amputation and 
peripheral neuropathy, each claimed as secondary to diabetes 
mellitus, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence of record demonstrates that 
hypertension and ocular hypertension (claimed as glaucoma) 
were initially clinically demonstrated years after service, 
and have not been shown by competent medical evidence to be 
etiologically related to active service.

2.  At the September 2007 Board hearing, the veteran 
requested withdrawal of the appeal seeking entitlement to 
service connection for leg ulcers secondary to diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

2.  Ocular hypertension (claimed as glaucoma) was not 
incurred in or aggravated by active service and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

3.  The veteran having withdrawn his Substantive Appeal as to 
the claim seeking entitlement to service connection for leg 
ulcers secondary to diabetes mellitus, the Board has no 
further jurisdiction in the matter.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in April 2001, June 2003, and July 
2004, the veteran was informed of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of the claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  The VCAA 
letters informed the veteran that he should submit any 
evidence pertinent to his claims.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see November 2005 
supplemental statement of the case).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The procedure outlined is not at odds with the 
principles espoused in Pelegrini.  As the service connection 
claims adjudicated herein are denied, no disability rating or 
effective date will be assigned, and there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  As 
there is no evidence that the veteran suffered a disease or 
event in service related to hypertension or ocular 
hypertension (claimed as glaucoma), an examination for a 
medical opinion regarding a possible relationship between 
those disabilities and the veteran's military service is not 
necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The veteran has not referenced any 
other pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claims.

Legal criteria

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases will be presumed if 
they become manifest to a compensable degree within the year 
after service.  38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Analysis

I.  Hypertension, and ocular hypertension (claimed as 
glaucoma)

Service medical records show no complaints related to 
hypertension or ocular hypertension (claimed as glaucoma).  A 
September 1965 service medical record reveals that the 
veteran suffered an injury to his right eye while playing 
basketball.  The diagnosis was conjunctivitis secondary to 
trauma.  The March 1967 discharge examination report 
indicates that the veteran's heart, vascular system, and eyes 
were all clinically evaluated as normal.  The March 1967 
discharge examination noted that the veteran's blood pressure 
was 122/64, and further noted that the veteran had 20/20 
vision with normal intraocular tension.

The first evidence of record of hypertension in the veteran's 
claims file are private medical records revealing diagnoses 
of hypertension beginning in the 1990s.

VA examinations dated in June 2001 reveal diagnoses of 
hypertension and ocular hypertension.

At his September 2007 Board hearing, the veteran stated that 
while he had high blood pressure during service (Hearing 
transcript (Tr.), at pages 14-15), he was first diagnosed 
with hypertension three years following service.  

As noted, the veteran's service discharge examination report 
reflected that the veteran's heart, vascular system, and eyes 
were clinically evaluated as normal, and that he had blood 
pressure of 122/64 and 20/20 vision with normal intraocular 
tension.  Further, the record contains no medical evidence 
relating the veteran's hypertension and ocular hypertension 
to his period of service.

Since the medical evidence of fails to indicate that the 
veteran had hypertension or ocular hypertension during 
service, or within a year of discharge from service, or that 
post service hypertension and/or ocular hypertension have 
been etiologically related to service by competent clinical 
evidence of record, service connection for hypertension and 
ocular hypertension is not warranted.

While the Board does not doubt the sincerity of the veteran's 
belief regarding the service connection issues on appeal, and 
the veteran's statements and September 2007 Board hearing 
testimony in this regard have been reviewed, the veteran is 
not competent to offer evidence which requires medical 
knowledge, such as the question of whether a chronic 
disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Leg ulcers secondary to diabetes mellitus.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

At the September 2007 Board hearing, the veteran requested 
withdrawal of the appeal seeking entitlement to service 
connection for leg ulcers secondary to diabetes mellitus 
(Tr., at pages 10-12.).  As such, there remains no allegation 
of error of fact or law for appellate consideration; the 
Board has no further jurisdiction, and this issue must be 
dismissed without prejudice.


ORDER

Service connection for hypertension is denied.

Service connection for ocular hypertension (claimed as 
glaucoma) is denied.

The appeal seeking entitlement to service connection for leg 
ulcers secondary to diabetes mellitus is dismissed.


REMAND

As for the issue of entitlement to service connection for 
narcolepsy, the Board notes that service medical records 
dated in October 1964, May 1966, and September 1966 reveal 
that the veteran made complaints related to excessive 
sleepiness, sleep difficulty and drowsiness.  VA and private 
treatment records reflect diagnoses of narcolepsy, and 
numerous lay statements submitted in support of the veteran's 
claim demonstrate that the veteran had sleep-related problems 
both during and after service.  Based on the foregoing, it 
appears that a VA examination for the purpose of a nexus 
opinion is necessary because (1) the record contains 
competent evidence of current symptomatology regarding 
narcolepsy; (2) the veteran's service medical records (any 
lay statements) indicated complaints of excessive sleepiness; 
and (3) the evidence indicates that narcolepsy may have been 
manifested during service.  McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

As for the claim of entitlement to service connection for 
diabetes mellitus, the Board notes that the veteran asserts 
that he was diagnosed as a borderline diabetic while 
stationed at Luke Air Force Base during service.  The veteran 
has submitted several lay statements that indicated that the 
veteran "complained of being diabetic" while serving on 
active duty.  While the RO has been unable to obtain the 
veteran's private treatment records from shortly following 
service, the veteran has testified (Tr., at page 5.) that he 
has been taking diabetes medications for almost 40 years.  
Based on the foregoing, the Board finds that the veteran 
should be scheduled for an examination with an opinion as to 
whether the veteran's diabetes was manifested during service. 

The Board here notes that subsequent to the November 2005 
supplemental statement of the case, the veteran submitted 
statements and argument pertinent to the issues of service 
connection for narcolepsy and diabetes.  The veteran 
referenced (in a statement received in December 2005) 
specific laboratory findings from his service medical 
records.  While these materials were not accompanied by a 
waiver of initial RO consideration, in light of the Board's 
remand of those two issues, the AOJ will have a chance to 
consider these materials prior to the Board's adjudication.

The issues of entitlement to service connection for a left 
below-the-knee amputation secondary to diabetes mellitus and 
entitlement to service connection for peripheral neuropathy 
secondary to diabetes mellitus are inextricably intertwined 
with the issue of service connection for diabetes mellitus 
and will be adjudicated by the Board following the 
aforementioned development.

In light of the above discussion, this case is REMANDED for 
the following action:

1.  The veteran should be scheduled for 
the appropriate VA examination to 
determine whether he has narcolepsy, and, 
if so, its likely etiology.  The examiner 
should be provided the veteran's claims 
file for review, and any indicated 
studies must be completed.  Following 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has narcolepsy that is related to his 
military service, to include October 
1964, May 1966 and September 1966 
references to sleep abnormality in the 
service medical records.  The examiner 
must explain the rationale for all 
opinions given.

2.  The veteran should be scheduled for 
the appropriate VA examination to 
determine whether he has diabetes related 
to his military service.  The examiner 
should be provided the veteran's claims 
file for review, and any indicated 
studies must be completed.  Following 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
diabetes mellitus was manifested during, 
or is otherwise related to, his military 
service.  The examiner must explain the 
rationale for all opinions given.

If diabetes is found related to service, 
the examiner should indicate whether the 
veteran has peripheral neuropathy and/or 
a left below-the-knee amputation 
secondary to diabetes mellitus.

3.  The claims of service connection for 
diabetes mellitus and narcolepsy, as well 
as service connection for a left below-
the-knee amputation and peripheral 
neuropathy secondary to diabetes mellitus 
should again be adjudicated with 
consideration of any and all additional 
evidence.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


